Citation Nr: 0907080	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  01-08 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an effective date prior to April 20, 2000, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  

2.  Propriety of the rating reduction from 100 percent to 30 
percent for residuals of hepatic cirrhosis, status post liver 
transplant, from July 1, 2004.  

3.  Propriety of the termination of entitlement to special 
monthly compensation based on the need for aid and attendance 
or on housebound status, from July 1, 2004.  



REPRESENTATION

The Veteran represented by:  Lewis C. Fichera, Attorney



ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The Veteran had active military service from November 1966 to 
November 1968.  

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an April 2001 rating decision 
of the RO that granted service connection for PTSD and 
assigned a 30 percent rating, effective on April 20, 2000.  

In an April 2002 rating decision, the RO granted a 70 percent 
rating for PTSD, effective on April 20, 2000.  

In a subsequent July 2004 rating decision that the RO granted 
service connection for residuals of hepatic cirrhosis, status 
post liver transplant and assigned a 30 percent rating, 
effective on January 26, 2004, and denied entitlement to 
special monthly compensation based on the need for aid and 
attendance or on housebound status.  

In a December 2004 decision, the Board denied the claims for 
a rating in excess of 70 percent for PTSD and an effective 
date prior to April 20, 2000 for the grant of service 
connection for PTSD.  

The Veteran filed a motion for reconsideration of the Board's 
decision, and this motion was denied by the Board in May 
2005.  

The Veteran then appealed this determination to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
March 2006 Order, the Court granted the parties' Joint Motion 
for Remand, vacated that portion of the Board's decision that 
denied the claim for an effective date prior to 
April 20, 2000 for the grant of service connection for PTSD, 
and remanded the matter to the Board for readjudication.  

The appeal as to the claim for an increased  rating in excess 
of 70 percent for the service-connected PTSD was dismissed.  
Hence, it is no longer before the Board.  

In May 2006, the Board remanded the effective date issue to 
the RO.  In a December 2006 Supplemental Statement of the 
Case, the RO again denied the claim for an effective date 
prior to April 20, 2000 for the grant of service connection 
for PTSD.  

In a March 2007 rating decision, the RO granted a 100 percent 
rating for the service-connected residuals of hepatic 
cirrhosis, status post liver transplant from January 26, 2004 
through June 30 , 2004 and a 30 percent rating for the 
disability beginning on July 1, 2004.  

The Veteran was assigned special monthly compensation 
benefits at the housebound rate beginning on January 26, 2004 
and only through June of 2004 based on the reduction in 
Veteran's rating under the applicable criteria.  

In his October 2001 Substantive Appeal, the Veteran requested 
a hearing before a Veterans Law Judge.  However, in June 
2004, he withdrew his request.  



FINDINGS OF FACT

1.  The veteran's initial claim of service connection for 
PTSD was denied by the RO in a January 1984 decision based on 
evidence including a VA examination in 1984 that did not 
establish a diagnosis.  

2.  The Veteran is not shown to have applied to reopen the 
claim of service connection for PTSD prior to April 20, 2000.  

3.  The Veteran is not shown to have had competent evidence 
of a diagnosis of PTSD as required by the criteria of the 
applicable liberalizing law or issue prior to April 20, 2000.  

4.  The RO improperly reduced the Veteran's 100 percent 
schedular rating to 30 percent for the service-connected 
residuals of hepatic cirrhosis, status post liver transplant 
before conducting a mandatory examination or providing 
appropriate notice.  

5.  The criteria for the assignment for special monthly 
compensation at the housebound rate now are met beginning on 
July 1, 2004.  



CONCLUSIONS OF LAW

1.  The claim for an effective date earlier than April 20, 
2000, the date of the reopened claim, for grant of service 
connection for PTSD must be denied under the law.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.114, 3.155, 
3.157, 3.400 (2008).  

2.  The reduction of the 100 percent rating to 30 percent for 
the service-connected residuals of hepatic cirrhosis, status 
post liver transplant is void ab initio.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.105(e), 4.114, Diagnostic Code 
7351 (2008).  

3.  The criteria for the assignment of special monthly 
compensation benefits at the housebound rate are now met 
beginning on July 1, 2004.  38 U.S.C.A. § 1114(s) (West 
2002); 38 C.F.R. § 3.350(i)(2) (2008).  





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board has considered the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA), which have been 
codified at 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  

The Veteran's claim for service connection for PTSD was 
received prior to the enactment of VCAA.  

The Veteran has not been provided with post-rating VCAA 
notice regarding his appeal of the effective date assigned 
for the grant of service connection for PTSD.  The Court has 
held, however, that failure to comply with the notice 
requirement of VCAA is not prejudicial to the veteran if, 
based on the facts alleged, no entitlement exists.  See 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  

Moreover, the issue of an earlier effective date is dependent 
on finding that the Veteran submitted a formal or informal 
claim for service connection for PTSD prior to April 20, 
2000, or that he is eligible for the award of an additional 
year of benefits pursuant to 38 C.F.R. § 3.114.  

The evidence to be considered in making that determination is 
limited to documents received by VA prior to that date.  
Nevertheless, the Veteran and his attorney have been provided 
several letters, including ones in June 2006 and June 2007 
explaining the status of his case and what his 
responsibilities were with regard to obtaining evidence.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
Veteran's service treatment records, post service private and 
VA treatment records and examination reports, as well as the 
Veteran's own statements.  

In sum, the Veteran and his attorney have been accorded the 
opportunity to present evidence and argument in support of 
the claims addressed herein, and have done so.  

The Veteran has not indicated the existence of any other 
evidence not already contained in the claims file that might 
be relevant to his appeal.  Thus, the Board finds that all 
relevant data has been obtained for determining the merits of 
the Veteran's appeal and no reasonable possibility exists 
that any further notice or assistance would aid him in 
substantiating his appeal.  See 38 U.S.C.A. § 5103A West 
2002); Wensch v. Principi, 15 Vet. App. 362, 368 (2001); 
38 C.F.R. § 3.159(c) (2007).  

Consequently, any failure to provide VCAA notice is not shown 
to have affected the essential fairness of the adjudication 
or to cause injury to the claimant.  See Sanders, supra.  
Thus, any such defect is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).  

With regard to the issues of a higher rating for residuals of 
hepatic cirrhosis, status post liver transplant, entitlement 
to special monthly compensation based on the need for aid and 
attendance or at housebound rate, in light of the 
determination hereinbelow, a discussion of whether the 
requirements of VCAA have been met is not necessary.  


Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  The Board has an obligation to provide adequate 
reasons and bases supporting this decision.  

Thus, the Board's analysis will focus specifically on what 
evidence is needed to substantiate each claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).  


Earlier Effective Date

The effective date of an evaluation and award of compensation 
based on an original claim will be the day following 
separation from active service or date entitlement arose if 
the claim is received within one year after separation from 
service; otherwise, the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2008).  

The effective date of a reopened claim is the date of receipt 
of claim (i.e., the petition to reopen that was ultimately 
granted) or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q)(2), (r) (2008).  

The Veteran's initial claim for service connection for PTSD 
was denied by the RO in a January 1984 rating decision.  This 
was based on an evidentiary record that included a VA 
examination in October 1983 that expressly found that a 
diagnosis of PTSD was not demonstrated.  

The Veteran was informed of the decision under cover letter 
on dated February 7, 1984.  He did not file a Notice of 
Disagreement with the determination.  Hence, the decision 
became final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.302 (2008).  

The Veteran filed applied to reopen his claim of service 
connection for PTSD on April 20, 2000.  Service connection 
for PTSD was granted based on the receipt of new and material 
evidence in conjunction with the veteran's application to 
reopen the claim after it had been denied in January 1984, 
and April 20, 2000 was the effective date assigned.  

The Veteran has not asserted, and the evidence does not show 
that he filed any other claim between 1984 and 
April 20, 2000.  Thus, under the facts presented here, April 
20, 2000 is the earliest date that may be assigned for the 
award of benefits under 38 U.S.C.A. § 5110(a) and 38 C.F.R. 
§ 3.400.  

In the February 2006 Joint Motion, the parties agreed that 
the Board failed to consider the applicability of 38 C.F.R. 
§ 3.114(a) to the Veteran's claim, and to ascertain whether 
he is entitled to an effective date of April 20, 1999 under 
the provisions of that regulation.  

The regulation provides that if an award of compensation is 
due to a liberalizing change in the law or an administrative 
issue, the effective date of the award shall be fixed in 
accordance with the facts, but shall not be earlier than the 
date of the change in the law.  

In no event shall the increase be retroactive for more than 
one year from the date of application for the award or the 
date of administrative determination, whichever is earlier.  
See 38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 3.114(a) 
(2008).  

If a claim is reviewed on the initiative of VA within 1 year 
from the effective date of the law or VA issue, or at the 
request of a claimant received within 1 year from that date, 
benefits may be authorized from the effective date of the law 
or VA issue.  38 C.F.R. § 3.114(a)(1) (2008).  

If a claim is reviewed at the claimant's request more than 
one year after the effective date of the law, the effective 
date of the award may be one year prior to the date of 
receipt of such request, if the veteran met all the criteria 
of the liberalizing law or issue at that time.  38 C.F.R. § 
3.114(a)(3) (2008) (emphasis added).  

The Veteran and his attorney now assert for the first time 
that VA's addition of Diagnostic Code 9411 for PTSD to the 
Rating Schedule pursuant to a Schedule for Rating 
Disabilities Transmittal Sheet 20, issued on April 11, 1980, 
constitutes a liberalizing law or issue.  Hence, they argue 
that 38 C.F.R. § 3.114(a) is applicable and the Veteran is 
entitled to an effective date of April 20, 1999, for the 
grant of service connection for PTSD.  

However, as clearly noted, in order to meet the criteria of 
38 C.F.R. § 3.114(a)(3) and to be awarded an earlier 
effective date in this case, the evidence mush show that the 
Veteran met all the criteria of the liberalizing law or issue 
prior to his applying to reopen his claim.  

Essentially, this means that the evidence must show that the 
Veteran was diagnosed with PTSD earlier than April 20, 2000.  

A review of the file shows that the earliest diagnosis of 
PTSD was provided on VA examination in February 2001.  
Significantly, the earlier VA examination in October 1983 
determined that a diagnosis of PTSD was not established.  

Without a diagnosis, it may not be concluded that the Veteran 
met all the criteria of the liberalizing law or issue earlier 
than April 20, 2000.  Moreover, the medical opinions of Dr. 
Cornish (July 2003 or July 2004) and Dr. Gottsagen (March 
2002) cited to in the Joint Motion are dated after April 20, 
2000; on their face, the Board finds the statement are not 
sufficient to establish a diagnosis of PTSD prior to April 
20, 2000.  On this record, the specific requirements of 
38 C.F.R. § 3.114(a)(3) are not met so as to warrant an 
earlier effective date for grant of service connection for 
PTSD.  

The Board acknowledges the arguments advanced by the 
Veteran's attorney in his December 2008 statement.  In 
particular, he argues that it is not necessary that there be 
a medical diagnosis of PTSD as of April 20, 1999, but rather 
just confirmation that the disability existed at that time as 
established by the opinions of Drs. Cornish and Gottsagen.  
He also argues that 38 C.F.R. § 3.304(f) "does not require a 
definitive diagnosis of PTSD" prior to the date of the 
liberalizing law.  The Board disagrees.  

While the Transmittal Sheet dated April 11, 1980 added PTSD 
to the Rating Schedule, a separate regulation governs 
establishing service connection for PTSD -- 38 C.F.R. 
§ 3.304(f) - and the requirements of this regulation must be 
met in order to establish service connection for the added 
disability.  

In 1999, this regulation clearly provided that service 
connection for PTSD required medical evidence diagnosing the 
condition in accordance with § 4.125(a); a link established 
by medical evidence between current symptoms and an in-
service stressor, and credible supporting evidence that the 
claimed in-service stressor occurred.  See 38 C.F.R. 
§ 3.304(f) (1999) (emphasis added).  

As discussed, the competent evidence on review does not show 
a diagnosis of PTSD earlier than April 20, 2000.  The post-
dated medical evidence also would not be sufficient for the 
purposes of 38 C.F.R. § 3.114(a)(3).  

Therefore, the Veteran has not met the requirements of 
38 C.F.R. § 3.114(a)(3), and he is not entitled to an 
effective date of April 20, 1999 for the grant of service 
connection for PTSD.  


Propriety of Rating Reduction

The Veteran's service-connected residuals of hepatic 
cirrhosis, status post liver transplant, was rated as 100 
percent disabling from January 26, 2004 to July 1, 2004, and 
is currently rated at the 30 percent level under 38 C.F.R. § 
4.114, Diagnostic Code 7351.  

Under that diagnostic code, pertaining to a liver transplant, 
a 100 percent rating is to be assigned for an indefinite 
period from the date of hospital admission for transplant 
surgery.  The minimum rating that may be awarded at any time 
period under this diagnostic code is 30 percent.  

A note to these criteria provides that a rating of 100 
percent shall be assigned as of the date of hospital 
admission for transplant surgery and shall continue.  One 
year following discharge, the appropriate disability rating 
shall be determined by mandatory VA examination.  Any change 
in evaluation based upon that or any subsequent examination 
shall be subject to the provisions of section 38 C.F.R. § 
3.105(e).  38 C.F.R. § 4.114, Diagnostic Code 7351 (2008).  

As indicated, Diagnostic Code 7351, pertaining to a liver 
transplant, provides that a 100 percent rating is to be 
assigned indefinitely from the date of hospital admission for 
transplant surgery -- and that any decrease in compensation 
must be accomplished through a reduction in rating action, 
that is consistent with the provisions of 38 C.F.R. § 
3.105(e) (i.e., procedural requirements for reduction in 
compensation benefits).  

With regard to those measures that must be taken when a 
rating reduction is considered warranted set forth at 
38 C.F.R. § 3.105(e), preliminarily, a rating proposing the 
reduction or discontinuance will be prepared setting forth 
all material facts and reasons.  

The beneficiary will then be notified at his or her latest 
address of record of the contemplated action and furnished 
detailed reasons therefor, and will be given 60 days for the 
presentation of additional evidence to show that compensation 
payments should be continued at their present level.  

If additional evidence is not received within that period, 
final rating action will be taken and the award will be 
reduced or discontinued effective the last day of the month 
in which a 60-day period from the date of notice to the 
beneficiary of the final rating action expires.  

In the instant case, notwithstanding that the RO has 
adjudicated the claim under review as one for a rating higher 
than 30 percent beginning on July 1, 2004, according to the 
express language of the rating criteria, the actual issue 
which must be reviewed as that of the propriety of the 
reduction in rating from 100 to 30 percent.  And to this 
effect, as the rating criteria indicates, a claimant would be 
entitled to the procedural protections available under 
38 C.F.R. § 3.105(e).  

This would include initially, a notice of proposed reduction 
in rating, followed by the opportunity to present additional 
evidence and receive a pretermination hearing, which did not 
occur in this instance.  Moreover, the RO did not perform a 
mandatory VA examination to evaluate the severity of the 
service-connected liver disability at the time of the 
reduction.  Without such required development and evidence, 
the reduction was not based on an adequate factual basis.  

As a general matter, where the RO has effected a reduction in 
rating without having complied with § 3.105(e), the reduction 
is found to be void ab initio.  See Kitchens v. Brown, 7 Vet. 
App. 320, 325 (1995).  

On this subject, VA's Office of General Counsel has held that 
the provisions of 38 C.F.R. § 3.105(e) do not apply where 
there is no reduction in the amount of compensation payable.  
Rather, the regulation is only applicable where there has 
occurred both a reduction in evaluation and a reduction or 
discontinuance of compensation payable.  Therefore, where the 
evaluation of a specific disability is reduced, but the 
amount of compensation is not reduced because of a 
simultaneous increase in the evaluation of one or more other 
disabilities, section 3.105(e) does not apply.  See 
VAOPGCPREC 71-91 (Nov. 7, 1991).  See also VAOPGCPREC 29- 97 
(Aug. 7, 1997).  

The Veteran is in receipt of a 100 percent compensation 
rating based on individual unemployability.  However, he also 
has a 70 percent rating for the service-connected PTSD.  As a 
result, the 100 percent schedular rating for the service-
connected residuals of hepatic cirrhosis, status post liver 
transplant makes him eligible for special monthly 
compensation based on housebound status pursuant to 
38 U.S.C.A. § 1114(s).  Consequently, the reduction of this 
disability caused a decrease in his overall compensation and 
§ 3.105(e) is applicable.  

The RO granted the Veteran's 100 percent rating and reduced 
it to 30 percent in the same rating decision.  Therefore, the 
requirements of § 3.105(e) were clearly not met.  

As such, the reduction from 100 percent to 30 percent for the 
service-connected residuals of hepatic cirrhosis, status post 
liver transplant beginning on July 1, 2004 is void ab initio.  
See Kitchens, supra.  Hence, the Veteran's 100 percent 
schedular rating for the disability is restored by operation 
of law.  


Special Monthly Compensation

Under 38 U.S.C.A. § 1114(s), special monthly compensation is 
payable if the veteran has a single service-connected 
disability rated as 100 percent and,

(1) has additional service-connected disability or 
disabilities independently ratable at 60 percent, 
separate and distinct from the 100 percent service- 
connected disability and involving different 
anatomical segments or bodily systems, or  

(2) is permanently housebound by reason of service-
connected disability or disabilities.  This 
requirement is met when the veteran is 
substantially confined as a direct result of 
service-connected disabilities to his dwelling and 
the immediate premises or, if institutionalized, to 
the ward or clinical areas, and it is reasonably 
certain that the disability or disabilities and 
resultant confinement will continue throughout his 
lifetime.  

38 U.S.C. 1114(s) (West 2002); 38 C.F.R. § 3.350(i)(2) 
(2008).  

In light of the action taken hereinabove, the Veteran is 
currently shown to be assigned a 100 percent schedular rating 
for the service-connected residuals of hepatic cirrhosis, 
status post liver transplant and a 70 percent schedular 
rating for his service-connected PTSD.  

Therefore, he meets the criteria, and special monthly 
compensation at the housebound rate is restored, effective 
beginning on July 1, 2004.  




ORDER

The claim for an effective date prior to April 20, 2000, for 
the grant of service connection for PTSD is denied under the 
law.  

A 100 percent for residuals of hepatic cirrhosis, status post 
liver transplant is restored beginning on July 1, 2004.  

Special monthly compensation benefits at the housebound rate 
beginning on July 1, 2004 are granted.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeal  





 Department of Veterans Affairs


